Title: From John Quincy Adams to Thomas Boylston Adams, 28 April 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 29.
St: Petersburg 28. April 1812.

The only notice of existence directly from yourself that I have received since your letter of 2. June 1811. is by a scrap of half a dozen lines dated 5. January last which I received together with a letter of the same date from my Mother, by the way of Paris— This scrap was also enclosed with three or four newspapers, and short as it was gave me great pleasure— The letter which it mentions as having been sent by the Mary and Eliza, for Gothenburg has not yet come to hand.
About a Month ago I wrote to my Mother and to Lieutt Governor Gray, requesting that if my letters should be received in Season, and if an opportunity should present itself, which could with prudence be seized, my two Sons George and John might be sent over to me here, the next Summer— But it was not untill last week that I found it possible to forward the letters to Mr Russell in London, to be dispatched from thence by him. It is therefore altogether uncertain whether they will reach their destination in time, to be acted upon, this year. If they should I have desired Mr Gray to call upon you for the expences and charges of their passage— I shall also depend upon you, and upon my Mother to provide them with whatever may be necessary for their voyage, and upon you alone for the expence it will occasion. . . . . If it should be too late for them to embark the present year, I I cannot now give any further advice, concerning them— I have wirtten to the President requesting him not to protract my residence here beyond the next year, and my expectation and wish is then to return to the United States— As however it will depend upon his dispositions, or at least upon those of the President of the United States for the time being, it is my earnest desire, if I should be detained in Europe after the present year to have my sons sent to me. I can no longer reconcile either to my feelings or to my sense of duty their absence from me— I must go to them or they must come to me.
The North of Europe is likely to become once more a scene of great political interest. Events of extraordinary magnitude seem approaching to their maturity, and a few months, perhaps a few weeks may exhibit a new Resolution in the political aspect of Europe.— Immense preparations for War have been making these two years by France and by Russia, and their dispositions with regard to each other have been continually widening and verging towards hostilities— Almost all the military force of the Empire is upon the borders, and the Emperor Alexander has already left his Capital to join them— France on the other part, besides her own strength, and that of all the Confederates of the Rhine has secured to herself the alliance and co-operation of Austria, Prussia, and probably Denmark.— Sweden, to judge from present appearances will be in alliance with Russia— We are expecting soon to hear of the French Emperor’s having left Paris, and perhaps when they shall be within reaching distance of each other a last attempt will be made for an arrangement by Negotiation— The British Orders of Council will present the only insuperable obstacle to the continuance of renewal of the Peace— By proscribing all Commerce to France, and by allowing it at the same time to the other powers of War with England, and in alliance with France, England sows among the Allies seeds of discord, which can have no other fruit than War— Deprived of all the benefits of Commerce themselves, the French Nation will not endure to see their neighbours, not only indulged with their natural portion of it, but made the instruments of forcing upon France herself the merchandize of her enemy, by contraband trade. France therefore has assumed the principle that every vessel sailing under the protection of English Convoy has forfeited the neutral Character and with her Cargo become subject to Confiscation— She requires of her allies that they should adopt the same principle, and practice upon it by effectual commercial regulations— Neither Sweden nor Russia is inclined to submit to the restrictions which would result from this system, and their resistance against it will be the immediate Cause of the War, if, as there is every reason for believing, the War should actually break out.
The River Neva, after having been six full months frozen over, has this day broken up once more The Winter has been unusually long, though less than usually severe. The degree of cold has never been at any one time more  than I have occasionally known it at Boston, and almost every Winter at Berlin— The changes of weather have been sudden and frequent, and the season has not been healthy— My own family has been sickly more than either of the preceding Winters; and not one of us has escaped severe indisposition— The melancholy and distressing intelligence from our friends and relatives in America coming upon us time after time in repeated strokes, has added to the gloom and distress of the Season, and the lowering prospects of approaching War, which have been constantly darkening, the whole Winter through, have by no means contributed to enliven the scene— I look to the goodness of Heaven for a more cheerful and more cheering Summer—
And so no more at present from your faithful friend 
A.
